DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2, 7-9, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2014/0260737).
Regarding claim 1, Smith discloses a linear-to-rotary motion apparatus comprising: a first linear actuator comprising:  5a first actuator housing comprising a first piston chamber (211); and a first piston shaft (212) disposed at least partially within the first piston chamber and configured to translate within the first piston chamber along a first translation axis, the first piston shaft comprising a first piston shaft end (most clearly shown in fig. 1 as 115) configured to selectively extend and retract linearly along the first translation axis relative to the first actuator housing (the claimed arrangement is clearly shown in figs. 3A, 3B); and 10a rotor apparatus comprising: a first rotary joint (201) defining a first rotational axis that is substantially perpendicular to the first translation axis; a rotor arm (220) extending radially from the first rotary joint (201) and configured to pivot about the first rotary joint, the rotor arm having a rotor arm end positioned away 15from the first rotary joint; a first torque linkage (230) having a first torque linkage end pivotably connected (203) to the rotor arm end of the rotor arm, and a second torque linkage end opposite the first torque linkage end and pivotably connected to the first piston shaft end of the first piston shaft at a first pivot connection joint (202), the first pivot connection joint (202) defining a first pivot axis that is substantially 20perpendicular to the first translation axis of the first piston shaft; wherein the rotor arm (220) at least partially overlaps the first piston shaft (e.g., 115) in a two dimensional viewing plane, the first pivot axis and the first rotational axis being normal to the two dimensional viewing plane (the motion of the system is most clearly shown by figs. 3A, 3B); and a guide structure (240, shown in fig. 3A) connected to (the scope of the phrasing “connected to” includes both “directly connected to” and “indirectly connected to”) the first pivot connection joint (202) and configured to at least partially guide movement of the first pivot connection joint (para. 23).  
Regarding claim 2, Smith discloses the apparatus of claim 1, wherein the guide structure (240) comprises a first guide slider (241) positionally fixed in space relative to the first rotary joint and slidably coupled to the first pivot connection joint (the claimed arrangement is clearly shown in figs. 3A, 3B), the first guide slider configured to guide sliding movement of the first pivot connection joint (202) parallel to the first translation axis (para. 23).
Regarding claim 7, Smith discloses the apparatus of claim 1, wherein the first linear actuator is a fluid actuator (para. 1, 25, 35).  
Regarding claim 8, Smith discloses the apparatus of claim 7, wherein the fluid actuator is a double-acting fluid actuator (para. 25).  
Regarding claim 9, Smith discloses the apparatus of claim 1, wherein one of the first actuator housing or the rotor arm is configured to be coupled to an airframe structure of an aircraft (the disclosed structure is considered to be inherently capable of the functional recitation in accordance with MPEP 2114), and the other of the first actuator housing or the rotor arm is configured to be coupled to a moveable control surface of the aircraft (the disclosed structure is considered to be inherently capable of the functional recitation in accordance with MPEP 2114), such that the moveable control surface is configured to move relative to the airframe structure by the linear-to-rotary motion apparatus (the disclosed structure is considered to be inherently capable of the functional limitations or intended use as claimed, in accordance with MPEP 2114).  
Regarding claim 31, Smith discloses a linear-to-rotary motion apparatus comprising: a linear actuator comprising:  an actuator housing comprising a piston chamber (211); and a piston shaft (212) disposed at least partially within the piston chamber and configured to translate within the piston chamber along a translation axis, the piston shaft comprising a piston shaft end (most clearly shown in fig. 1 as 115) configured to selectively extend and retract linearly along the translation axis relative to the actuator housing; and a rotor apparatus comprising: a rotary joint (201) defining a rotational axis that is substantially perpendicular to the translation axis; a rotor arm (220) extending radially from the rotary joint (201) and configured to at least partially pivot about the rotary joint, the rotor arm having a first rotor arm end proximate to the rotary joint and a second rotor arm end away from the first rotor arm end; and a torque linkage (230) having a torque linkage end pivotably connected (203) to the second rotor arm end of the rotor arm, and a second torque linkage end opposite the first torque linkage end and pivotably connected to the piston shaft end of the piston shaft at a pivot connection joint (202), the pivot connection joint (202) defining a pivot axis that is substantially perpendicular to the translation axis of the piston shaft, wherein the rotor arm at least partially overlaps the piston shaft in a two dimensional viewing plane, the pivot axis and the rotational axis being normal to the two dimensional viewing plane (the motion of the system is most clearly shown by figs. 3A, 3B).

Allowable Subject Matter
Claims 10-11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658